STERNBERG, Judge,
dissenting:
I believe that the conviction should be affirmed for two reasons. First, the nature of the defense — consent—and the testimony presented in support of it, taken with the defendant’s demeanor in the courtroom, invited the comments by the prosecutor and thus should not be used as a basis for reversal. Secondly, in my view the remarks, taken in context, are not so damning as to constitute plain error. See People v. Sepeda, 196 Colo. 13, 581 P.2d 723 (1978), wherein it was stated that “rarely, if ever,” are remarks made in argument “so egregious as to constitute plain error.”
Even if the prosecutor’s remarks constituted error, which conclusion I disagree with in the context of this case, the remarks are not plain error. Therefore, I would affirm the conviction.